UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JAMES A. ACHENBACH,                             DOCKET NUMBER
                   Appellant,                        SF-0752-14-0704-X-1

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: July 8, 2016
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Michael M. Freeland, Esquire, La Mesa, California, for the appellant.

           Brian N. Brillo and Harold G. Murray, San Diego, California, for the
             agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         On January 11, 2016, the administrative judge issued a compliance initial
     decision finding the agency noncompliant with the settlement agreement in the
     underlying appeal.     Achenbach v. Department of the Navy, MSPB Docket
     No. SF-0752-14-0704-C-1, Compliance File (CF), Tab 17, Compliance Initial

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     Decision (CID). For the reasons discussed below, we now find the agency in
     compliance and DISMISS the petition for enforcement. This is the final decision
     of the Merit Systems Protection Board in this compliance proceeding. Title 5 of
     the    Code   of    Federal   Regulations,   section 1201.183(c)(1)   (5   C.F.R.   §
     1201.183(c)(1)).

           DISCUSSION OF ARGUMENTS AND EVIDENCE ON COMPLIANCE
¶2          On October 24, 2014, the administrative judge issued an initial decision in
     the appellant’s constructive removal case dismissing the appeal as settled.
     Achenbach v. Department of the Navy, MSPB Docket No. SF-0752-14-0704-I-1,
     Initial Appeal File (IAF), Tab 17, Initial Decision. The decision became final
     after neither party petitioned for review.
¶3          The appellant subsequently petitioned for enforcement of the settlement
     agreement. On January 11, 2016, the administrative judge issued a compliance
     initial decision finding that the agency failed to comply with a term in the
     settlement agreement requiring it to pay the appellant a lump sum of $10,000.
     CID at 1. The administrative judge ordered the agency to pay this amount to the
     appellant’s representative. Id. at 6. Neither party filed a petition for review of
     this decision.
¶4          On April 13, 2016, the agency submitted a declaration stating that it had
     made the required payment to the appellant’s representative and that on
     April 11, 2016, the appellant’s representative confirmed he had received the
     payment.         Achenbach v. Department of the Navy, MSPB Docket No.
     SF-0752-14-0704-X-1, Compliance Referral File (CRF), Tab 3 at 4.                The
     appellant did not file a response to this submission, although the Board’s
     February 23, 2016 and April 11, 2016 orders informed him that if he failed to do
     so, the Board might assume he was satisfied and dismiss the petition for
     enforcement. CRF, Tab 1 at 3-4, Tab 2 at 2.
                                                                                       3

¶5        Because the agency has filed evidence of compliance and the appellant
     has not responded, we assume the appellant is satisfied, find the agency in
     compliance, and dismiss the petition for enforcement.

                       NOTICE TO THE APPELLANT REGARDING
                             YOUR RIGHT TO REQUEST
                            ATTORNEY FEES AND COSTS
           You may be entitled to be paid by the agency for your reasonable attorney
     fees and costs. To be paid, you must meet the requirements set out at Title 5 of
     the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
     regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
     you believe you meet these requirements, you must file a motion for attorney fees
     WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
     must file your attorney fees motion with the office that issued the initial decision
     on your appeal.

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                                  U.S. Court of Appeals
                                  for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
                                                                                  4

      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode.htm.         Additional information is
available at the court’s website, www.cafc.uscourts.gov. Of particular relevance
is the court’s “Guide for Pro Se Petitioners and Appellants,” which is contained
within the court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono       for     information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                               ______________________________
                                             Jennifer Everling
                                             Acting Clerk of the Board
Washington, D.C.